United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 16, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-10586



AMERICAN REGISTRY OF RADIOLOGIC TECHNOLOGISTS

                               Plaintiff-Counter Defendant-Appellee,

versus

LUTHER E. MCCLELLLAN

                               Defendant-Counter Claimant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                         (3:00-CV-0257)
                      --------------------

Before HIGGINBOTHAM, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5th Cir. R. 47.6.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.